Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s filing of the application 16/322,011 mailed on 01/30/2019 with claims 1-64. Where, claims 14 and 17 were amended, claims 1-12 and 20-50 were cancelled and claims 51-64 were added. Therefore, claims 13-19 and 51-64 are ready for examination.
Oath/Declaration
Acknowledgment is made of applicant’s filing of Oath/Declaration with the application on 01/30/2019.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/322,011, filed on 01/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 was filed with the mailing date of the Application No.16/322,011, filed on 01/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Acknowledgment is made of applicant’s filing of Drawings  with the application on 01/30/2019.  Accordingly, the Drawing is being considered by the examiner.
Specification
The substitute specification filed 01/30/2019 has not been entered because the applicant has filed the corrected part of the specification separately without attaching with the original specification.
Claim Objections
Claims 13, 56 and 63 are objected to because of the following informalities:  Because, the term “so that” in line 6, 12 and 7 of claims 13, 56 and 63 respectively is a conclusory that the result “user plane function splits traffic data” is unpredictable. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 54-57 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Prov: 62/442,857, Date: 01/05/2017), hereinafter, “Li” in view of Stroud et al (US 20130343181 A1), hereinafter, “Stroud”.
 	Regarding claim 13, Li discloses: A method for implementing traffic splitting (fig 5-6, step 530-555, para [0073]-[0075], where, SMF may insert a branching point), comprising: after obtaining, by a session management function an application identifier, a packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and location information applicable to the packet flow description (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”)  from a network explore function  (fig 3-5, para [0054], wherein, “NEF 50” “Network Exposure Function”), a packet filter descriptions function or a policy function (para [0037], where,  “the SMF 10 or the PCF 20 the cell ID as the UE location through the AS (re)location notification. In an implementation, the NEF 50 may be operative to forward the geographic location to the SMF 10 or the PCF 20 as the UE location”);
	providing the packet flow description to a user plane function (fig 2, “UP GW 35” equivalent to “User Plane Function”, para [0028]) corresponding to the location information applicable to the packet flow description, (para [0037], where,  “the SMF 10 or the PCF 20 the cell ID as the UE location through the AS (re)location notification. In an implementation, the NEF 50 may be operative to forward the geographic location to the SMF 10 or the PCF 20 as the UE location”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”);  
	Li does not explicitly teach: so that the user plane function splits traffic data corresponding to the application identifier.
	However, Stroud teaches: so that the user plane function splits traffic data corresponding to the application identifier (fig 5, para [0124], where, “Each capture and offload CLDs 102A may also be programmed to implement the following functionality for packets that it transmits to a test interface 101 for delivery to the test system 18” and perform the offloading operation and split the packet into smaller TCP segments via TCP segmentation offload, see further para [0536]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “traffic splitting” as taught by Stroud into Li in order to provide high performance content-aware network equipment and services.
	
	Regarding claim 54, Li further discloses: The method of claim 13, wherein obtaining the application identifier, the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) comprises: obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) , when the session management function needs to install or activate a packet detection rule containing the application identifier and the session management function does not have the packet flow description corresponding to the application identifier (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5 25 to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).    
, .  
	Regarding claim 55, Li further discloses: The method of claim 13, wherein obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) comprises: obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”), when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function and the session management function does not have the packet flow description corresponding to a location corresponding to the user plane function (fig 2, “UP GW 35” equivalent to “User Plane Function”, para [0028]).
	Regarding claim 56, the claim includes features identical to the subject matter mentioned in the rejection to claim 13 above. The claims are mere reformulation of claim 13 in order to define the corresponding information processing apparatus, and the rejection to claim 13 is applied hereto. Additionally, the claim includes a memory and a processor. However, Li discloses the memory and the processor (fig 1, block 114 “Processor” and block 108 “Memory”).
	Regarding claim 57, Li further discloses: The session management function entity of claim 56, the processor obtains the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information applicable to the packet flow description (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”). 
	[[

(IGNORED) 
Regarding claim 63. the claim includes features identical to the subject matter mentioned in the rejection to claim 13 above. The claims are mere reformulation of claim 13 in order to define the corresponding information processing apparatus, and the rejection to claim 13 is applied hereto. Additionally, the claim includes A non-transitory computer-readable storage medium storing executable instructions. However, Li discloses A non-transitory computer-readable storage medium storing executable instructions (para [0081], where, “The mass storage 604 may comprise any type of non-transitory storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus 620. The mass storage 604 may comprise, for example, one or more of a solid state drive, hard disk drive, a magnetic disk drive, or an optical disk drive”).
	Regarding claim 64, Li further discloses: The non-transitory computer-readable storage medium (para [0081], where, “The mass storage 604 may comprise any type of non-transitory storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus 620. The mass storage 604 may comprise, for example, one or more of a solid state drive, hard disk drive, a magnetic disk drive, or an optical disk drive”) of claim 63, the electronic device obtains the application identifier  the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function  and the session management function does not have the packet flow description (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) corresponding to a location corresponding to the user plane function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”).
	[[

(Ignored) 	 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stroud further in view of Luna et al (US 2013/0170348 A1), hereinafter, “Luna”.
	Regarding claim 14, Li further discloses: The method of claim 13, wherein obtaining, by the session management function the application identifier the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”); comprises: obtaining, by the session management function, the application identifier the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”); 
	Neither Li nor Stroud explicitly teach: when a cache timer of the application identifier saved locally by the session management function expires.
when a cache timer (para [0066], where, “timer exceeding a timeout value) of the application identifier saved locally by the session management function expires (para [0525], “cached response data in the local cache specifies the amount of time cache entries can be stored in the local cache until it is deleted or removed”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “when a cache timer of the application identifier saved locally by the session management function expires” as taught by Luna into Li in order to provide traffic optimization policies according to device, platform, and/or user is the way to neutralize the network impact of the growth of these handsets.
	
Claims 15-19, 51-53, 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stroud further in view of Sun et al (US 2018/0027451 A1), hereinafter, “Sun”.
	Regarding claim 15, Li further discloses: The method of claim 13, further comprising: wherein the packet detection rule comprises a packet detection rule carrying the application identifier (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5 25 to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).  
	Neither Li nor Stroud explicitly teach: selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier. 
	However, Sun teaches: selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier” as Sun into Li in order to analyze uplink traffic by Deep Packet Inspection (DPI) to judge characteristics of the traffic and determine service chains through which the uplink traffic and downlink traffic should pass.

	Regarding claims 16-17 and 19: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.	
	Regarding claim 51, Neither Li nor Stroud explicitly teach: The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment. 
	However, Sun teaches: The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment” as taught by Sun into Li in order to analyze uplink traffic by Deep Packet Inspection (DPI) to judge characteristics of the traffic and determine service chains through which the uplink traffic and downlink traffic should pass.
	Regarding claim 52, dependent on claim 15: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.
	Regarding claim 53, Li further discloses: The method of claim 52, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment  (para [0046], “based on the 5 AS (re)location notification, subscription data, and current operator policies, the PCF 20 may generate UP selection policy and traffic steering policy for the traffic”).  
Regarding claim 18, Li further discloses: The method of claim 15, wherein selecting by the session management, after receiving, by the session management function application detected information that is transmitted by an anchor user plane function (Li: para [0064]-[0065]);
	Li does not explicitly discloses, however Stroud teaches: when it is determined that traffic splitting is required (Stroud: fig 5, para [0124], where, “Each capture and offload CLDs 102A may also be programmed to implement the following functionality for packets that it transmits to a test interface 101 for delivery to the test system 18” and perform the offloading operation and split the packet into smaller TCP segments via TCP segmentation offload, see further para [0536]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “traffic splitting” as taught by Stroud into Li in order to provide high performance content-aware network equipment and services.
	Neither Li nor Stroud explicitly teach, however, Sun teaches: wherein selecting by the session management one user plane function as the uplink classifier (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier” as taught by Sun into Li in order to analyze uplink traffic by Deep Packet Inspection (DPI) to judge characteristics of the traffic and determine service chains through which the uplink traffic and downlink traffic should pass.
	Regarding claims 58-60: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.
	Regarding claim 61: the claims include features identical to the subject matter mentioned in the rejection to claim 18 above. The claims are mere reformulation of 
	Regarding claim 62, Li further discloses: The session management function entity (fig 1, para [0024], where, “Management Plane 70” equivalent to “Session Management Function Entity)  of claim 61, wherein the method further comprises: obtaining an uplink classifier permission indication from subscription information of a user equipment (para [0046], where, “based on the AS (re)location notification, subscription data, and current operator policies, the PCF 20 may generate UP selection policy and traffic steering policy for the traffic”), or [[(para [0046] and , where, “the SMF sends an N4 Session Establishment/ Modification Request to the UPF 304 and provides Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session”), and instructing the anchor user plane function to report the application detected information to the session management function entity when the anchor user plane function detects the application (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5 25 to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461